

116 HR 7031 IH: Safeguarding America's First Responders Act of 2020
U.S. House of Representatives
2020-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7031IN THE HOUSE OF REPRESENTATIVESMay 27, 2020Mr. Joyce of Ohio (for himself, Ms. Fudge, and Mr. Gonzalez of Ohio) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo extend public safety officer death benefits to public safety officers whose death is caused by COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Safeguarding America's First Responders Act of 2020.2.Sense of Congress; purpose(a)Sense of CongressIt is the sense of Congress that—(1)an infectious disease pandemic known as COVID–19 exists;(2)to date, there is much still unknown about COVID–19, but it is known that COVID–19 and related complications may be fatal; (3)services provided by public safety officers are nonetheless essential during this pandemic;(4)due to the COVID–19 pandemic and what is currently known about how the disease is spread, public safety officers are uncharacteristically at risk of contracting the disease; and(5)although the Public Safety Officers' Benefits program currently covers deaths and permanent and total disabilities resulting from infectious disease sustained by public safety officers in carrying out their duties, the determination of claims involving personal injuries believed to have resulted from COVID–19 or its complications may be uniquely challenging or delayed given the lack of—(A)definitive testing and medical records at this time; and(B)a definitive uniform body of medical information about how the disease is spread or its effects. (b)PurposeThe purpose of this Act is to establish a carefully drawn framework wherein claims under the Public Safety Officers' Benefits program, arising under the unique circumstances described in subsection (a), can be processed expeditiously and under fair and clear standards. 3.Public Safety Officer Benefits(a)Death benefitsAs determined by the Bureau of Justice Assistance, unless competent medical evidence establishes that the death of a public safety officer (as defined in section 1204 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10284)) was directly and proximately caused by something other than COVID–19, COVID–19 (or complications therefrom) suffered by the public safety officer shall be presumed to constitute a personal injury within the meaning of section 1201(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281(a)), sustained in the line of duty by the officer and directly and proximately resulting in death, if—(1)the officer engaged in a line of duty action or activity between January 1, 2020, and December 31, 2021; (2)the officer was diagnosed with COVID–19 (or evidence indicates that the officer had COVID–19) during the 45-day period beginning on the last day of duty of the officer; and(3)evidence indicates that the officer had COVID–19 (or complications therefrom) at the time of the officer's death. (b)Disability benefitsAs determined by the Bureau of Justice Assistance, COVID–19 (or complications therefrom) suffered by a public safety officer shall be presumed to constitute a personal injury within the meaning of section 1201(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281(b)), sustained in the line of duty by the officer, if—(1)the officer engaged in a line of duty action or activity between January 1, 2020, and December 31, 2021; and(2)the officer was diagnosed with COVID–19 (or evidence indicates that the officer had COVID–19) during the 45-day period beginning on the last day of duty of the officer. 